Case 2:13-cr-00089-SPC-NPM Document 245 Filed 07/01/20 Page 1 of 2 PageID 1455




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                     Case No. 2:13-cr-89-FtM-38NPM

 JORGE OTANO
 MARTHA OTANO
 _________________________/

               FINAL ORDER OF FORFEITURE FOR SUBSTITUTE ASSET1

        Before the Court is the United States’ Motion for Final Order of Forfeiture for

 Substitute Asset (Doc. 244) for approximately $2,050.18 in unclaimed funds of

 Defendants Jorge Otano and Martha Otano received from the Division of Unclaimed

 Property Office, Florida Department of Financial Services, to be applied to the outstanding

 balance of the defendants’ $1,307,000.00 order of forfeiture.

        On October 18, 2019, pursuant to 21 U.S.C. § 853(p), as incorporated by 31 U.S.C.

 § 5317(c)(1)(B), the Court entered a Preliminary Order of Forfeiture for Substitute Asset

 of the asset identified above. (Doc. 242).

        In accordance with the provisions of 21 U.S.C. § 853(n), the United States

 published notice of the forfeiture, and of the intent to dispose of the asset on the official

 government website, www.forfeiture.gov, beginning on April 28, 2020 and continuing

 through May 27, 2020. (Doc. 243). The publication gave notice to all third parties with a

 legal interest in the asset to file with the Office of the Clerk, United States District Court,

 2110 First Street, Suite 2-194, Fort Myers, Florida 33901, a petition to adjudicate their


 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a
 hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:13-cr-00089-SPC-NPM Document 245 Filed 07/01/20 Page 2 of 2 PageID 1456




 interest within 60 days of the first date of publication.

        Other than the Defendants, whose interests were previously forfeited to the United

 States, no one has filed a petition or claimed an interest in the asset, and the time for

 filing such petition has expired.

        Accordingly, it is

        ORDERED:

        The United States’ Motion for Final Order of Forfeiture for Substitute Asset (Doc.

 244) is GRANTED.

        (1) Therefore, under 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2), Federal Rules of

            Criminal Procedure, all right, title, and interest in the asset is CONDEMNED

            and FORFEITED to the United States for disposition according to law. Clear

            title to the asset is now vested in the United States of America.

        (2) The proceeds from the forfeited asset will be credited towards satisfaction of

            the defendants’ Orders of Forfeiture.

        DONE and ORDERED in Fort Myers, Florida on this 30th day of June 2020.




 Copies to:
 All Parties/Counsel of Record




                                                2
